
	
		II
		Calendar No. 257
		111th CONGRESS
		2d Session
		S. 965
		[Report No. 111–117]
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2009
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			January 20, 2010
			Reported by Mr. Dorgan,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To approve the Taos Pueblo Indian Water Rights Settlement
		  Agreement, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Taos Pueblo Indian Water Rights
			 Settlement Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Sec. 4. Pueblo rights.
					Sec. 5. Pueblo water infrastructure and watershed
				enhancement.
					Sec. 6. Taos Pueblo Water Development Fund.
					Sec. 7. Marketing.
					Sec. 8. Mutual-Benefit Projects.
					Sec. 9. San Juan-Chama Project contracts.
					Sec. 10. Authorizations, ratifications, confirmations, and
				conditions precedent.
					Sec. 11. Waivers and releases.
					Sec. 12. Interpretation and enforcement.
					Sec. 13. Disclaimer.
				
			2.PurposeThe purposes of this Act are—
			(1)to approve,
			 ratify, and confirm the Taos Pueblo Indian Water Rights Settlement
			 Agreement;
			(2)to authorize and
			 direct the Secretary to execute the Settlement Agreement and to perform all
			 obligations of the Secretary under the Settlement Agreement and this Act;
			 and
			(3)to authorize all
			 actions and appropriations necessary for the United States to meet its
			 obligations under the Settlement Agreement and this Act.
			3.DefinitionsIn this Act:
			(1)Eligible
			 non-pueblo entitiesThe term Eligible Non-Pueblo
			 Entities means the Town of Taos, El Prado Water and Sanitation District
			 (EPWSD), and the New Mexico Department of Finance and
			 Administration Local Government Division on behalf of the Acequia Madre del Rio
			 Lucero y del Arroyo Seco, the Acequia Madre del Prado, the Acequia del Monte,
			 the Acequia Madre del Rio Chiquito, the Upper Ranchitos Mutual Domestic Water
			 Consumers Association, the Upper Arroyo Hondo Mutual Domestic Water Consumers
			 Association, and the Llano Quemado Mutual Domestic Water Consumers
			 Association.
			(2)Enforcement
			 dateThe term Enforcement Date means the date upon
			 which the Secretary publishes the notice required by section 10(f)(1).
			(3)Mutual-benefit
			 projectsThe term Mutual-Benefit Projects means the
			 projects described and identified in articles 6 and 10.1 of the Settlement
			 Agreement.
			(4)Partial final
			 decreeThe term Partial Final Decree means the
			 Decree entered in New Mexico v. Abeyta and New Mexico v. Arellano, Civil Nos.
			 7896–BB (U.S.6 D.N.M.) and 7939–BB (U.S. D.N.M) (consolidated), for the
			 resolution of the Pueblo's water right claims and which is substantially in the
			 form agreed to by the Parties and attached to the Settlement Agreement as
			 Attachment 5.
			(5)PartiesThe
			 term Parties means the Parties to the Settlement Agreement, as
			 identified in article 1 of the Settlement Agreement.
			(6)PuebloThe
			 term Pueblo means the Taos Pueblo, a sovereign Indian tribe duly
			 recognized by the United States of America.
			(7)Pueblo
			 landsThe term Pueblo lands means those lands
			 located within the Taos Valley to which the Pueblo, or the United States in its
			 capacity as trustee for the Pueblo, holds title subject to Federal law
			 limitations on alienation. Such lands include Tracts A, B, and C, the Pueblo's
			 land grant, the Blue Lake Wilderness Area, and the Tenorio and Karavas Tracts
			 and are generally depicted in Attachment 2 to the Settlement Agreement.
			(8)San juan-chama
			 projectThe term San Juan-Chama Project means the
			 Project authorized by section 8 of the Act of June 13, 1962 (76 Stat. 96, 97),
			 and the Act of April 11, 1956 (70 Stat. 105).
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(10)Settlement
			 agreementThe term Settlement Agreement means the
			 contract dated March 31, 2006, between and among—
				(A)the United
			 States, acting solely in its capacity as trustee for Taos Pueblo;
				(B)the Taos Pueblo,
			 on its own behalf;
				(C)the State of New
			 Mexico;
				(D)the Taos Valley
			 Acequia Association and its 55 member ditches (TVAA);
				(E)the Town of
			 Taos;
				(F)EPWSD; and
				(G)the 12 Taos area
			 Mutual Domestic Water Consumers Associations (MDWCAs), as
			 amended to conform with this Act.
				(11)State
			 engineerThe term State Engineer means the New
			 Mexico State Engineer.
			(12)Taos
			 valleyThe term Taos Valley means the geographic
			 area depicted in Attachment 4 of the Settlement Agreement.
			4.Pueblo
			 rights
			(a)In
			 GeneralThose rights to which the Pueblo is entitled under the
			 Partial Final Decree shall be held in trust by the United States on behalf of
			 the Pueblo and shall not be subject to forfeiture, abandonment, or permanent
			 alienation.
			(b)Subsequent Act
			 of congressThe Pueblo shall not be denied all or any part of its
			 rights held in trust absent its consent unless such rights are explicitly
			 abrogated by an Act of Congress hereafter enacted.
			5.Pueblo water
			 infrastructure and watershed enhancement
			(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall provide grants and technical assistance to the Pueblo on a
			 nonreimbursable basis to—
				(1)plan, permit,
			 design, engineer, construct, reconstruct, replace, or rehabilitate water
			 production, treatment, and delivery infrastructure;
				(2)restore,
			 preserve, and protect the environment associated with the Buffalo Pasture area;
			 and
				(3)protect and
			 enhance watershed conditions.
				(b)Availability of
			 grantsUpon the Enforcement Date, all amounts appropriated
			 pursuant to section 10(c)(1) or made available from other authorized sources,
			 shall be available in grants to the Pueblo after the requirements of subsection
			 (c) have been met.
			(c)PlanThe
			 Secretary shall provide financial assistance pursuant to subsection (a) upon
			 the Pueblo's submittal of a plan that identifies the projects to be implemented
			 consistent with the purposes of this section and describes how such projects
			 are consistent with the Settlement Agreement.
			(d)Early
			 fundsNotwithstanding subsection (b), $10,000,000 of the monies
			 authorized to be appropriated pursuant to section 10(c)(1)—
				(1)shall be made
			 available in grants to the Pueblo by the Secretary upon appropriation or
			 availability of the funds from other authorized sources; and
				(2)shall be
			 distributed by the Secretary to the Pueblo on receipt by the Secretary from the
			 Pueblo of a written notice, a Tribal Council resolution that describes the
			 purposes under subsection (a) for which the monies will be used, and a plan
			 under subsection (c) for this portion of the funding.
				6.Taos Pueblo
			 Water Development Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Taos Pueblo Water Development Fund (hereinafter,
			 Fund) to be used to pay or reimburse costs incurred by the
			 Pueblo for—
				(1)acquiring water
			 rights;
				(2)planning,
			 permitting, designing, engineering, constructing, reconstructing, replacing,
			 rehabilitating, operating, or repairing water production, treatment or delivery
			 infrastructure, on-farm improvements, or wastewater infrastructure;
				(3)restoring,
			 preserving and protecting the Buffalo Pasture, including planning, permitting,
			 designing, engineering, constructing, operating, managing and replacing the
			 Buffalo Pasture Recharge Project;
				(4)administering the
			 Pueblo's water rights acquisition program and water management and
			 administration system; and
				(5)for watershed
			 protection and enhancement, support of agriculture, water-related Pueblo
			 community welfare and economic development, and costs related to the
			 negotiation, authorization, and implementation of the Settlement
			 Agreement.
				(b)Management of
			 the fundThe Secretary shall manage the Fund, invest amounts in
			 the Fund, and make monies available from the Fund for distribution to the
			 Pueblo consistent with the American Indian Trust Fund Management Reform Act of
			 1994 (25 U.S.C. 4001, et seq.) (hereinafter, Trust Fund Reform
			 Act), this Act, and the Settlement Agreement.
			(c)Investment of
			 the fundUpon the Enforcement Date, the Secretary shall invest
			 amounts in the Fund in accordance with—
				(1)the Act of April
			 1, 1880 (21 Stat. 70, ch. 41, 25 U.S.C. 161);
				(2)the first section
			 of the Act of June 24, 1938 (52 Stat. 1037, ch. 648, 25 U.S.C. 162a);
			 and
				(3)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.).
				(d)Availability of
			 amounts from the fundUpon the Enforcement Date, all monies
			 deposited in the Fund pursuant to section 10(c)(2) or made available from other
			 authorized sources shall be available to the Pueblo for expenditure or
			 withdrawal after the requirements of subsection (e) have been met.
			(e)Expenditures
			 and withdrawal
				(1)Tribal
			 management plan
					(A)In
			 generalThe Pueblo may withdraw all or part of the Fund on
			 approval by the Secretary of a tribal management plan as described in the Trust
			 Fund Reform Act.
					(B)RequirementsIn
			 addition to the requirements under the Trust Fund Reform Act, the tribal
			 management plan shall require that the Pueblo spend any funds in accordance
			 with the purposes described in subsection (a).
					(2)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the requirement
			 that monies withdrawn from the Fund are used for the purposes specified in
			 subsection (a).
				(3)LiabilityIf
			 the Pueblo exercises the right to withdraw monies from the Fund, neither the
			 Secretary nor the Secretary of the Treasury shall retain any liability for the
			 expenditure or investment of the monies withdrawn.
				(4)Expenditure
			 plan
					(A)In
			 generalThe Pueblo shall submit to the Secretary for approval an
			 expenditure plan for any portions of the funds made available under this Act
			 that the Pueblo does not withdraw under paragraph (1)(A).
					(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, amounts remaining in the Fund will be used.
					(C)ApprovalOn
			 receipt of an expenditure plan under subparagraph (A), the Secretary shall
			 approve the plan if the Secretary determines that the plan is reasonable and
			 consistent with this Act.
					(5)Annual
			 reportThe Pueblo shall submit to the Secretary an annual report
			 that describes all expenditures from the Fund during the year covered by the
			 report.
				(f)Funds available
			 upon appropriationNotwithstanding subsection (d), $15,000,000 of
			 the monies authorized to be appropriated pursuant to section 10(c)(2)—
				(1)shall be
			 available upon appropriation or made available from other authorized sources
			 for the Pueblo's acquisition of water rights pursuant to Article 5.1.1.2.3 of
			 the Settlement Agreement, the Buffalo Pasture Recharge Project, implementation
			 of the Pueblo's water rights acquisition program and water management and
			 administration system, the design, planning, and permitting of water or
			 wastewater infrastructure eligible for funding under sections 5 or 6, or costs
			 related to the negotiation, authorization, and implementation of the Settlement
			 Agreement; and
				(2)shall be
			 distributed by the Secretary to the Pueblo on receipt by the Secretary from the
			 Pueblo of a written notice and a Tribal Council resolution that describes the
			 purposes under paragraph (1) for which the monies will be used.
				(g)No per capita
			 distributionsNo part of the Fund shall be distributed on a per
			 capita basis to members of the Pueblo.
			7.Marketing
			(a)Pueblo water
			 rightsSubject to the approval of the Secretary in accordance
			 with subsection (e), the Pueblo may market water rights secured to it under the
			 Settlement Agreement and Partial Final Decree, provided that such marketing is
			 in accordance with this section.
			(b)Pueblo contract
			 rights to san juan-chama project waterSubject to the approval of
			 the Secretary in accordance with subsection (e), the Pueblo may subcontract
			 water made available to the Pueblo under the contract authorized under section
			 9(b)(1)(A) to third parties to supply water for use within or without the Taos
			 Valley, provided that the delivery obligations under such subcontract are not
			 inconsistent with the Secretary's existing San Juan-Chama Project obligations
			 and such subcontract is in accordance with this section.
			(c)Limitation
				(1)In
			 generalDiversion or use of water off Pueblo lands pursuant to
			 Pueblo water rights or Pueblo contract rights to San Juan-Chama Project water
			 shall be subject to and not inconsistent with the same requirements and
			 conditions of State law, any applicable Federal law, and any applicable
			 interstate compact as apply to the exercise of water rights or contract rights
			 to San Juan-Chama Project water held by non-Federal, non-Indian entities,
			 including all applicable State Engineer permitting and reporting
			 requirements.
				(2)Effect on water
			 rightsSuch diversion or use off Pueblo lands under paragraph (1)
			 shall not impair water rights or increase surface water depletions within the
			 Taos Valley.
				(d)Maximum
			 Term
				(1)In
			 generalThe maximum term of any water use lease or subcontract,
			 including all renewals, shall not exceed 99 years in duration.
				(2)Alienation of
			 rightsThe Pueblo shall not permanently alienate any rights it
			 has under the Settlement Agreement, the Partial Final Decree, and this
			 Act.
				(e)Approval of
			 SecretaryThe Secretary shall approve or disapprove any lease or
			 subcontract submitted by the Pueblo for approval not later than—
				(1)180 days after
			 submission; or
				(2)60 days after
			 compliance, if required, with section 102(2)(C) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332(2)(C)), or any other requirement of Federal
			 law, whichever is later, provided that no Secretarial approval shall be
			 required for any water use lease
			 or
			 subcontract with a term of less than 7 years.
				(f)No forfeiture
			 or abandonmentThe nonuse by a lessee or subcontractor of the
			 Pueblo of any right to which the Pueblo is entitled under the Partial Final
			 Decree shall in no event result in a forfeiture, abandonment, relinquishment,
			 or other loss of all or any part of those rights.
			(g)No
			 preemption
				(1)In
			 generalThe approval authority of the Secretary provided under
			 subsection (e) shall not amend, construe, supersede, or preempt any State or
			 Federal law, interstate compact, or international treaty that pertains to the
			 Colorado River, the Rio Grande, or any of their tributaries, including the
			 appropriation, use, development, storage, regulation, allocation, conservation,
			 exportation, or quantity of those waters.
				(2)Applicable
			 lawThe provisions of section 2116 of the Revised Statutes (25
			 U.S.C. 177) shall not apply to any water made available under the Settlement
			 Agreement.
				(h)No
			 prejudiceNothing in this Act shall be construed to establish,
			 address, prejudice, or prevent any party from litigating whether or to what
			 extent any applicable State law, Federal law, or interstate compact does or
			 does not permit, govern, or apply to the use of the Pueblo's water outside of
			 New Mexico.
			8.Mutual-Benefit
			 Projects
			(a)In
			 generalUpon the Enforcement Date, the Secretary, acting through
			 the Commissioner of Reclamation, shall provide financial assistance in the form
			 of grants on a nonreimbursable basis to Eligible Non-Pueblo Entities to plan,
			 permit, design, engineer, and construct the Mutual-Benefit Projects in
			 accordance with the Settlement Agreement—
				(1)to minimize
			 adverse impacts on the Pueblo's water resources by moving future non-Indian
			 ground water pumping away from the Pueblo's Buffalo Pasture; and
				(2)to implement the
			 resolution of a dispute over the allocation of certain surface water flows
			 between the Pueblo and non-Indian irrigation water right owners in the
			 community of Arroyo Seco Arriba.
				(b)Cost-sharing
				(1)Federal
			 shareThe Federal share of the total cost of planning, designing,
			 and constructing the Mutual-Benefit Projects authorized in subsection (a) shall
			 be 75 percent and shall be nonreimbursable.
				(2)Non-Federal
			 shareThe non-Federal share of the total cost of planning,
			 designing, and constructing the Mutual-Benefit Projects shall be 25 percent and
			 may be in the form of in-kind contributions, including the contribution of any
			 valuable asset or service that the Secretary determines would substantially
			 contribute to completing the Mutual-Benefit Projects.
				9.San Juan-Chama
			 Project contracts
			(a)In
			 generalContracts issued under this section shall be in
			 accordance with this Act and the Settlement Agreement.
			(b)Contracts for
			 san juan-chama project water
				(1)In
			 generalThe Secretary shall enter into 3 repayment contracts by
			 December 31,
			 2009not later than 180 days
			 after the date of enactment of this Act, for
			 the delivery of San Juan-Chama Project water in the following amounts:
					(A)2,215
			 acre-feet/annum to the Pueblo.
					(B)366
			 acre-feet/annum to the Town of Taos.
					(C)40
			 acre-feet/annum to EPWSD.
					(2)RequirementsEach
			 such contract shall provide that if the conditions precedent set forth in
			 section 10(f)(2) have not been fulfilled by December 31,
			 20152016, the
			 contract shall expire on that date.
				(3)Applicable
			 lawPublic Law 87–483 (76 Stat. 97) applies to the contracts
			 entered into under paragraph (1) and no preference shall be applied as a result
			 of section 4(a) with regard to the delivery or distribution of San Juan-Chama
			 Project water or the management or operation of the San Juan-Chama
			 Project.
				(c)WaiverWith
			 respect to the contract authorized and required by subsection (b)(1)(A) and
			 notwithstanding the provisions of Public Law 87–483 (76 Stat. 96) or any other
			 provision of law—
				(1)the Secretary
			 shall waive the entirety of the Pueblo's share of the construction costs, both
			 principal and the interest, for the San Juan-Chama Project and pursuant to that
			 waiver, the Pueblo's share of all construction costs for the San Juan-Chama
			 Project, inclusive of both principal and interest shall be nonreimbursable;
			 and
				(2)the Secretary's
			 waiver of the Pueblo's share of the construction costs for the San Juan-Chama
			 Project will not result in an increase in the pro rata shares of other San
			 Juan-Chama Project water contractors, but such costs shall be absorbed by the
			 United States Treasury or otherwise appropriated to the Department of the
			 Interior.
				10.Authorizations,
			 ratifications, confirmations, and conditions precedent
			(a)Ratification
				(1)In
			 generalExcept to the extent that any provision of the Settlement
			 Agreement conflicts with any provision of this Act, the Settlement Agreement is
			 authorized, ratified, and confirmed.
				(2)AmendmentsTo
			 the extent amendments are executed to make the Settlement Agreement consistent
			 with this Act, such amendments are also authorized, ratified, and
			 confirmed.
				(b)Execution of
			 settlement agreementTo the extent that the Settlement Agreement
			 does not conflict with this Act, the Secretary shall execute the Settlement
			 Agreement, including all exhibits to the Settlement Agreement requiring the
			 signature of the Secretary and any amendments necessary to make the Settlement
			 Agreement consistent with this Act, after the Pueblo has executed the
			 Settlement Agreement and any such amendments.
			(c)Authorization
			 of appropriations
				(1)Taos pueblo
			 infrastructure and watershed fundThere is authorized to be
			 appropriated to the Secretary to provide grants pursuant to section 5,
			 $30,000,000, as adjusted under paragraph (4), for the period of fiscal years
			 2010 through 2016.
				(2)Taos pueblo
			 water development fundThere is authorized to be appropriated to
			 the Taos Pueblo Water Development Fund, established at section 6(a),
			 $58,000,000, as adjusted under paragraph (4), for the period of fiscal years
			 2010 through 2016.
				(3)Mutual-benefit
			 projects fundingThere is further authorized to be appropriated
			 to the Secretary to provide grants pursuant to section 8, a total of
			 $33,000,000, as adjusted under paragraph (4), for the period of fiscal years
			 2010 through 2016.
				(4)Adjustments to
			 amounts authorizedThe amounts authorized to be appropriated
			 under paragraphs (1) through (3) shall be adjusted by such amounts as may be
			 required by reason of changes since April 1, 2007, in construction costs, as
			 indicated by engineering cost indices applicable to the types of construction
			 or rehabilitation involved.
				(5)Deposit in
			 fundExcept for the funds to be provided to the Pueblo pursuant
			 to section 5(d), the Secretary shall deposit the funds made available pursuant
			 to paragraphs (1) and (3) into a Taos Settlement Fund to be established within
			 the Treasury of the United States so that such funds may be made available to
			 the Pueblo and the Eligible Non-Pueblo Entities upon the Enforcement Date as
			 set forth in sections 5(b) and 8(a).
				(d)Authority of
			 the SecretaryThe Secretary is authorized to enter into such
			 agreements and to take such measures as the Secretary may deem necessary or
			 appropriate to fulfill the intent of the Settlement Agreement and this
			 Act.
			(e)Environmental
			 compliance
				(1)Effect of
			 execution of settlement agreementThe Secretary's execution of
			 the Settlement Agreement shall not constitute a major Federal action under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)Compliance with
			 environmental lawsIn carrying out this Act, the Secretary shall
			 comply with each law of the Federal Government relating to the protection of
			 the environment, including—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
					(f)Conditions
			 precedent and secretarial finding
				(1)In
			 generalUpon the fulfillment of the conditions precedent
			 described in paragraph (2), the Secretary shall publish in the Federal Register
			 a statement of finding that the conditions have been fulfilled.
				(2)ConditionsThe
			 conditions precedent referred to in paragraph (1) are the following:
					(A)The President has
			 signed into law the Taos Pueblo Indian Water Rights Settlement Act.
					(B)To the extent
			 that the Settlement Agreement conflicts with this Act, the Settlement Agreement
			 has been revised to conform with this Act.
					(C)The Settlement
			 Agreement, so revised, including waivers and releases pursuant to section 11,
			 has been executed by the Parties and the Secretary prior to the Parties' motion
			 for entry of the Partial Final Decree.
					(D)Congress has
			 fully appropriated or the Secretary has provided from other authorized sources
			 all funds authorized by paragraphs (1) through (3) of subsection (c) so that
			 the entire amounts so authorized have been previously provided to the Pueblo
			 pursuant to sections 5 and 6, or placed in the Taos Pueblo Water Development
			 Fund or the Taos Settlement Fund as directed in subsection (c).
					(E)The Legislature
			 of the State of New Mexico has fully appropriated the funds for the State
			 contributions as specified in the Settlement Agreement, and those funds have
			 been deposited in appropriate accounts.
					(F)The State of New
			 Mexico has enacted legislation that amends NMSA 1978, section 72–6–3 to state
			 that a water use due under a water right secured to the Pueblo under the
			 Settlement Agreement or the Partial Final Decree may be leased for a term,
			 including all renewals, not to exceed 99 years, provided that this condition
			 shall not be construed to require that said amendment state that any State law
			 based water rights acquired by the Pueblo or by the United States on behalf of
			 the Pueblo may be leased for said term.
					(G)A Partial Final
			 Decree that sets forth the water rights and contract rights to water to which
			 the Pueblo is entitled under the Settlement Agreement and this Act and that
			 substantially conforms to the Settlement Agreement and Attachment 5 thereto has
			 been approved by the Court and has become final and nonappealable.
					(g)Enforcement
			 dateThe Settlement Agreement shall become enforceable, and the
			 waivers and releases executed pursuant to section 11 and the limited waiver of
			 sovereign immunity set forth in section 12(a) shall become effective, as of the
			 date that the Secretary publishes the notice required by subsection
			 (f)(1).
			(h)Expiration
			 Date
				(1)In
			 generalIf all of the conditions precedent described in section
			 (f)(2) have not been fulfilled by December 31, 2016, the Settlement Agreement
			 shall be null and void, the waivers and releases executed pursuant to section
			 11 and the sovereign immunity waivers in section 12(a) shall not become
			 effective, and any unexpended Federal funds, together with any income earned
			 thereon, and title to any property acquired or constructed with expended
			 Federal funds, shall be returned to the Federal Government, unless otherwise
			 agreed to by the Parties in writing and approved by Congress.
				(2)ExceptionNotwithstanding
			 subsection (h)(1) or any other provision of law, any unexpended Federal funds,
			 together with any income earned thereon, made available under sections 5(d) and
			 6(f) and title to any property acquired or constructed with expended Federal
			 funds made available under sections 5(d) and 6(f) shall be retained by the
			 Pueblo.
				(3)Right to
			 set-offIn the event the conditions precedent set forth in
			 subsection (f)(2) have not been fulfilled by December 31, 2016, the United
			 States shall be entitled to set off any funds expended or withdrawn from the
			 amount appropriated pursuant to paragraphs (1) and (2) of subsection (c) or
			 made available from other authorized sources, together with any interest
			 accrued, against any claims asserted by the Pueblo against the United States
			 relating to water rights in the Taos Valley.
				11.Waivers and
			 releases
			(a)Claims by the
			 pueblo and the United StatesIn return for recognition of the
			 Pueblo’s water rights and other benefits, including but not limited to the
			 commitments by non-Pueblo parties, as set forth in the Settlement Agreement and
			 this Act, the Pueblo, on behalf of itself and its members, and the United
			 States acting in its capacity as trustee for the Pueblo are authorized to
			 execute a waiver and release of claims against the parties to New Mexico v.
			 Abeyta and New Mexico v. Arellano, Civil Nos. 7896–BB (U.S.6 D.N.M.) and
			 7939–BB (U.S. D.N.M.) (consolidated) from—
				(1)all claims for
			 water rights in the Taos Valley that the Pueblo, or the United States acting in
			 its capacity as trustee for the Pueblo, asserted, or could have asserted, in
			 any proceeding, including but not limited to in New Mexico v. Abeyta and New
			 Mexico v. Arellano, Civil Nos. 7896–BB (U.S.6 D.N.M.) and 7939–BB (U.S. D.N.M.)
			 (consolidated), up to and including the Enforcement Date, except to the extent
			 that such rights are recognized in the Settlement Agreement or this Act;
				(2)all claims for
			 water rights, whether for consumptive or nonconsumptive use, in the Rio Grande
			 mainstream or its tributaries that the Pueblo, or the United States acting in
			 its capacity as trustee for the Pueblo, asserted or could assert in any water
			 rights adjudication proceedings except those claims based on Pueblo or United
			 States ownership of lands or water rights acquired after the Enforcement Date,
			 provided that nothing in this paragraph shall prevent the Pueblo or the United
			 States from fully participating in the inter se phase of any such water rights
			 adjudication proceedings;
				(3)all claims for
			 damages, losses or injuries to water rights or claims of interference with,
			 diversion or taking of water (including but not limited to claims for injury to
			 lands resulting from such damages, losses, injuries, interference with,
			 diversion, or taking) in the Rio Grande mainstream or its tributaries or for
			 lands within the Taos Valley that accrued at any time up to and including the
			 Enforcement Date; and
				(4)all claims
			 against the State of New Mexico, its agencies, or employees relating to the
			 negotiation or the adoption of the Settlement Agreement.
				(b)Claims by the
			 pueblo against the United StatesThe Pueblo, on behalf of itself
			 and its members, is authorized to execute a waiver and release of—
				(1)all claims
			 against the United States, its agencies, or employees relating to claims for
			 water rights in or water of the Taos Valley that the United States acting in
			 its capacity as trustee for the Pueblo asserted, or could have asserted, in any
			 proceeding, including but not limited to in New Mexico v. Abeyta and New Mexico
			 v. Arellano, Civil Nos. 7896–BB (U.S.6 D.N.M.) and 7939–BB (U.S. D.N.M.)
			 (consolidated);
				(2)all claims
			 against the United States, its agencies, or employees relating to damages,
			 losses, or injuries to water, water rights, land, or natural resources due to
			 loss of water or water rights (including but not limited to damages, losses or
			 injuries to hunting, fishing, gathering, or cultural rights due to loss of
			 water or water rights, claims relating to interference with, diversion or
			 taking of water or water rights, or claims relating to failure to protect,
			 acquire, replace, or develop water, water rights or water infrastructure) in
			 the Rio Grande mainstream or its tributaries or within the Taos Valley that
			 first accrued at any time up to and including the Enforcement Date;
				(3)all claims
			 against the United States, its agencies, or employees for an accounting of
			 funds appropriated by the Act of March 4, 1929 (45 Stat. 1562), the Act of
			 March 4, 1931 (46 Stat. 1552), the Act of June 22, 1936 (49 Stat. 1757), the
			 Act of August 9, 1937 (50 Stat. 564), and the Act of May 9, 1938 (52 Stat.
			 291), as authorized by the Pueblo Lands Act of June 7, 1924 (43 Stat. 636), and
			 the Pueblo Lands Act of May 31, 1933 (48 Stat. 108), and for breach of trust
			 relating to funds for water replacement appropriated by said Acts that first
			 accrued before the date of enactment of this Act;
				(4)all claims
			 against the United States, its agencies, or employees relating to the pending
			 litigation of claims relating to the Pueblo’s water rights in New Mexico v.
			 Abeyta and New Mexico v. Arellano, Civil Nos. 7896–BB (U.S.6 D.N.M.) and
			 7939–BB (U.S. D.N.M.) (consolidated); and
				(5)all claims
			 against the United States, its agencies, or employees relating to the
			 negotiation, Execution or the adoption of the Settlement Agreement, exhibits
			 thereto, the Final Decree, or this Act.
				(c)Reservation of
			 rights and retention of claimsNotwithstanding the waivers and
			 releases authorized in this Act, the Pueblo on behalf of itself and its members
			 and the United States acting in its capacity as trustee for the Pueblo
			 retain—
				(1)all claims for
			 enforcement of the Settlement Agreement, the Final Decree, including the
			 Partial Final Decree, the San Juan-Chama Project contract between the Pueblo
			 and the United States, or this Act;
				(2)all claims
			 against persons other than the Parties to the Settlement Agreement for damages,
			 losses or injuries to water rights or claims of interference with, diversion or
			 taking of water rights (including but not limited to claims for injury to lands
			 resulting from such damages, losses, injuries, interference with, diversion, or
			 taking of water rights) within the Taos Valley arising out of activities
			 occurring outside the Taos Valley or the Taos Valley Stream System;
				(3)all rights to use
			 and protect water rights acquired after the date of enactment of this
			 Act;
				(4)all rights to use
			 and protect water rights acquired pursuant to State law, to the extent not
			 inconsistent with the Partial Final Decree and the Settlement Agreement
			 (including water rights for the land the Pueblo owns in Questa, New
			 Mexico);
				(5)all claims
			 relating to activities affecting the quality of water including but not limited
			 to any claims the Pueblo might have under the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601 et seq.) (including but not
			 limited to claims for damages to natural resources), the Safe Drinking Water
			 Act (42 U.S.C. 300f et seq.), the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.), and the regulations
			 implementing those Acts;
				(6)all claims
			 relating to damages, losses, or injuries to land or natural resources not due
			 to loss of water or water rights (including but not limited to hunting,
			 fishing, gathering, or cultural rights); and
				(7)all rights,
			 remedies, privileges, immunities, powers, and claims not specifically waived
			 and released pursuant to this Act and the Settlement Agreement.
				(d)Effect of
			 SectionNothing in the Settlement Agreement or this Act—
				(1)affects the
			 ability of the United States acting in its sovereign capacity to take actions
			 authorized by law, including but not limited to any laws relating to health,
			 safety, or the environment, including but not limited to the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.),
			 the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.),
			 the Solid Waste Disposal Act (42
			 U.S.C. 6901 et seq.), and the regulations implementing such Acts;
				(2)affects the
			 ability of the United States to take actions acting in its capacity as trustee
			 for any other Indian tribe or allottee;
				(3)confers
			 jurisdiction on any State court to—
					(A)interpret Federal
			 law regarding health, safety, or the environment or determine the duties of the
			 United States or other parties pursuant to such Federal law; or
					(B)conduct judicial
			 review of Federal agency action; or
					(4)waives any claim
			 of a member of the Pueblo in an individual capacity that does not derive from a
			 right of the Pueblo.
				(e)Tolling of
			 claims
				(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 earlier of—
					(A)December 31,
			 2016; or
					(B)the Enforcement
			 Date.
					(2)Effect of
			 SubsectionNothing in this subsection revives any claim or tolls
			 any period of limitation or time-based equitable defense that expired before
			 the date of enactment of this Act.
				(3)LimitationNothing
			 in this subsection precludes the tolling of any period of limitations or any
			 time-based equitable defense under any other applicable law.
				12.Interpretation
			 and enforcement
			(a)Limited waiver
			 of sovereign immunityUpon and after the Enforcement Date, if any
			 Party to the Settlement Agreement brings an action in any court of competent
			 jurisdiction over the subject matter relating only and directly to the
			 interpretation or enforcement of the Settlement Agreement or this Act, and
			 names the United States or the Pueblo as a party, then the United States, the
			 Pueblo, or both may be added as a party to any such action, and any claim by
			 the United States or the Pueblo to sovereign immunity from the action is
			 waived, but only for the limited and sole purpose of such interpretation or
			 enforcement, and no waiver of sovereign immunity is made for any action against
			 the United States or the Pueblo that seeks money damages.
			(b)Subject matter
			 jurisdiction not affectedNothing in this Act shall be deemed as
			 conferring, restricting, enlarging, or determining the subject matter
			 jurisdiction of any court, including the jurisdiction of the court that enters
			 the Partial Final Decree adjudicating the Pueblo's water rights.
			(c)Regulatory
			 authority not affectedNothing in this Act shall be deemed to
			 determine or limit any authority of the State or the Pueblo to regulate or
			 administer waters or water rights now or in the future.
			13.DisclaimerNothing in the Settlement Agreement or this
			 Act shall be construed in any way to quantify or otherwise adversely affect the
			 land and water rights, claims, or entitlements to water of any other Indian
			 tribe.
		
	
		January 20, 2010
		Reported with amendments
	
